[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                December 9, 2005
                               No. 05-10903                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 94-00062-CR-T-N

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JERRY LINDSEY ARTIS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________
                              (December 9, 2005)


Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Jerry Lindsey Artis appeals his conviction for conspiracy to
possess with intent to distribute and to distribute cocaine and cocaine base, in

violation of 21 U.S.C. § 846. Artis contends that the district court erred when it

denied a motion to suppress wiretap recordings. Artis argues that the district court

erred in not suppressing the wiretap evidence because the government failed to (a)

have the recordings sealed in a timely manner, pursuant to 18 U.S.C. § 2518(8)(a);

and (b) provide a satisfactory explanation for the delay. The government responds

that the law-of-the-case doctrine prevents us from addressing the merits of this

issue.

         Under the law-of-the-case doctrine, an issue decided at one stage of a case is

binding at later stages of the same case. United States v. Escobar-Urrego, 110

F.3d 1556, 1560 (11th Cir. 1997). More specifically, a legal decision made at one

stage of the litigation, unchallenged in a subsequent appeal when the opportunity

existed, becomes the law of the case for future stages of the same litigation, and the

party is deemed to have waived the right to challenge that decision at a later time.

Id. Accordingly, when a defendant fails to appeal an issue when the opportunity is

presented, he abandons that argument. United States v. Mesa, 247 F.3d 1165, 1171

n. 6 (11th Cir. 2001). Litigants, then, are not to be given “two bites at the appellate

apple.” United States v. Fiallo-Jacome, 874 F.2d 1479, 1482-83 (11th Cir. 1989).

         Other than a belated and unsuccessful attempt to amend his 28 U.S.C.



                                            2
§ 2255 motion to vacate to add a claim, the record demonstrates that Artis never

presented the wiretap-sealing issue to any court until this appeal. Artis never

raised this issue despite having previously appealed his conviction following the

wiretap ruling and despite having coappellants who raised at least one issue

concerning the district court’s wiretap ruling. By not raising this issue in his

original appeal, we conclude that Artis waived it. We decline to give Artis a

second bite at the apple. Accordingly, we affirm his conviction.

      AFFIRMED.




                                           3